Case 18-01586-CMG       Doc 12     Filed 03/13/19 Entered 03/13/19 09:20:41          Desc Main
                                  Document      Page 1 of 1




                                    March 13, 2019

VIA ECF & EMAIL
Honorable Christine M. Gravelle, U.S.B.J.
U.S. Bankruptcy Court
Clarkson S. Fisher Courthouse
402 E. State Street
Trenton, New Jersey 08608

       Re:    Bommen vs. Bongiorno
              Adv. Pro. No.: 18-1586 (CMG)

Dear Judge Gravelle:

       My firm represents the plaintiff in this adversary proceeding. As a follow-up to my
voicemail this morning with Your Honor’s Chambers, I write to respectfully request an extension
of today’s deadline to submit a default judgment application, as is set forth in Your Honor’s
Order [ECF #10]. Said Order further indicates that the case will be dismissed unless a default
judgment application is filed by today’s deadline.

       Several weeks ago Debtor’s counsel and I discussed the concept of entering into a
consent judgment to resolve the entire case. I have recommended the proposed settlement to
my client, an elderly widow who is unfamiliar with legal procedures and does not use email to
communicate. When I telephoned my client to inform her of this development she was unable
to comprehend the proposed settlement. She indicated a preference to meet at my office to
discuss the case, but told me that she had contractors at her home repairing a leak and was
about to leave the next day for an extended trip overseas.

       My client has returned from her trip, and I am expecting to meet with her very shortly to
discuss the proposed settlement and to reiterate my recommendation that she accept it.

         In view of the foregoing, I kindly ask that Your Honor extend today’s default judgment
filing date without the necessity of my client incurring the expense of filing a formal motion.

       As always, the Court’s assistance is greatly appreciated.

                                    Respectfully,

                                    /s/ Glenn R. Reiser

Cc:    Adam Schneider, Esq. (via ECF & Email)
